Citation Nr: 1614233	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  16-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for left facial numbness.

(Note: The issue of entitlement to payment or reimbursement for unauthorized private medical expenses incurred at Flagler Hospital on January 7-8, 2011, is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to December 1969.  He was awarded a Purple Heart Medal among his awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2012 rating decision, service connection was awarded for left facial numbness, and a noncompensable evaluation was assigned.  The Veteran submitted a timely notice of disagreement with respect to the initial evaluation assigned.  To date, the RO has not issued a statement of the case which addresses the Veteran's notice of disagreement.  When a timely notice of disagreement has been filed, and a statement of the case has not been issued, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an initial compensable evaluation for left facial numbness.  All appropriate appellate procedures should then be followed.  The Veteran and his representative should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.  The appeal should be returned to the Board only if a timely substantive appeal has been submitted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


